NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0514n.06

                                            No. 10-5464

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                              FILED
ROBERT L. BUSHNELL, Individually, dba              )
Quality Collision and Towing,                      )                       Jul 22, 2011
                                                   )                 LEONARD GREEN, Clerk
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )
                                                   )   ON APPEAL FROM THE UNITED
BEDFORD COUNTY, a political subdivision            )   STATES DISTRICT COURT FOR THE
of the State of Tennessee,                         )   EASTERN DISTRICT OF TENNESSEE
                                                   )
       Defendant,                                  )
                                                   )
and                                                )
                                                   )
CITY OF SHELBYVILLE, a municipality and            )
political subdivision of the State of Tennessee;   )
SHELBYVILLE POLICE DEPARTMENT,                     )
                                                   )
       Defendants-Amici Curiae,                    )
                                                   )
RAY BROWN, dba Ray’s Paint and Body                )
Shop, dba Beeches Body Shop,                       )
                                                   )
       Defendant-Appellee.                         )


       Before: SUTTON and WHITE, Circuit Judges; STAFFORD, District Judge.*


       SUTTON, Circuit Judge. Robert Bushnell asks us to review the trial court’s grant of

summary judgment to the defendant, Ray Brown, on Bushnell’s claims under the Racketeer



       *
         The Honorable William H. Stafford, Jr., Senior United States District Judge for the Northern
District of Florida, sitting by designation.
No. 10-5464
Bushnell v. Bedford County

Influenced and Corrupt Organizations Act (RICO), the Sherman Antitrust Act and state tort law.

Because Bushnell has produced insufficient evidence to permit a reasonable jury to hold Brown

liable on any of these claims, we affirm.


                                                  I.


       At the heart of this dispute is the process by which police dispatchers in the city of

Shelbyville and Bedford County, Tennessee refer work to towing, wrecking and auto-body shops.

Dispatchers play a central role in the process, as distressed motorists often patronize the shop of the

towing company the dispatcher sends to an accident scene. To promote fair competition, Shelbyville

has barred towing companies from showing up unsolicited at accident scenes and has established a

“rotation schedule,” designed to distribute customers impartially. R.28 Ex. 1.


       Bushnell has been in the towing and auto-body business for more than twelve years. One of

his longtime business rivals was Beeches Body Shop, a sole proprietorship owned by J.C. Beech and

managed for several years by Brown. In April 2008, after Beech’s death, Brown opened his own

business, Ray’s Paint and Body Shop.


       Concerned about the way Shelbyville police dispatchers implemented the rotation schedule,

Bushnell filed a complaint in federal district court in October 2008. He sued Bedford County, the

City of Shelbyville, the Shelbyville Police Department and Brown. Bushnell claimed violations of

RICO, Tennessee tort law, the Sherman Antitrust Act, 42 U.S.C. § 1983 and the Freedom of

Information Act. He accused the defendants of participating in a quid pro quo arrangement, by

                                                 -2-
No. 10-5464
Bushnell v. Bedford County

which city and county dispatchers would steer a disproportionate number of customers to Beeches

in exchange for discounted repair work on city and county vehicles. The complaint identified a

number of instances in which dispatchers steered business to Beeches or arranged for Beeches to

repair city vehicles, as well as one instance in which dispatchers steered business to Ray’s.


        Brown moved for summary judgment on all of the claims against him. In response, Bushnell

filed an affidavit that largely tracks the allegations made in his complaint. The district court granted

Brown’s motion for summary judgment, and two months later the parties agreed to dismiss the City

of Shelbyville, the Shelbyville Police Department and Bedford County from the case without

prejudice. Bushnell appealed the district court’s summary-judgment ruling in favor of Brown.


                                                   II.


        Of the five claims he raised in the district court, Bushnell continues to pursue three on appeal:

He contends that Brown violated RICO and the Sherman Act, and tortiously interfered with a

prospective business advantage under Tennessee law. The issue on appeal is whether, after viewing

the evidence in the light most favorable to Bushnell, a reasonable jury could hold Brown liable on

any of the three claims. See Fed. R. Civ. P. 56. It could not.


        RICO. Bushnell argues that the alleged quid pro quo arrangement violated RICO, which in

relevant part says:


        It shall be unlawful for any person employed by or associated with any enterprise
        engaged in, or the activities of which affect, interstate or foreign commerce, to

                                                  -3-
No. 10-5464
Bushnell v. Bedford County

        conduct or participate, directly or indirectly, in the conduct of such enterprise’s
        affairs through a pattern of racketeering activity or collection of unlawful debt.


18 U.S.C. § 1962(c); see also Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985). The statute

defines racketeering activity to include “any act or threat involving murder, kidnapping, gambling,

arson, robbery, bribery, extortion, dealing in obscene matter, or dealing in a controlled substance or

listed chemical . . . which is chargeable under State law and punishable by imprisonment for more

than one year.” 18 U.S.C. § 1961(1)(A).


        Bushnell identifies four Tennessee statutes as candidates for RICO predicate offenses. Two

of them, Tenn. Code Ann. §§ 5-14-108 and 47-50-109, are not criminal statutes and thus cannot

constitute RICO predicate offenses. See 18 U.S.C. § 1961(1)(A). A third law, Tenn. Code Ann.

§ 39-16-403, is a criminal statute prohibiting public officials from intentionally violating a citizen’s

rights, but it cannot be a RICO predicate offense because the law has nothing to do with any of the

types of criminal activity outlined in § 1961(1).


        That leaves the fourth law, Tenn. Code Ann. § 39-16-402, which prohibits public servants

from knowingly violating a law in connection with their official duties with the “intent to obtain a

benefit or to harm another.” Unlike the other three, this one might be a RICO predicate. It is a

criminal law. And the crime may be akin to bribery, a type of criminal activity listed in § 1961(1).

See United States v. Garner, 837 F.2d 1404, 1418 (7th Cir. 1987) (“[A]ny statute that proscribes

conduct which could be generically defined as bribery can be the basis for a predicate act.”). We

need not resolve the point today, however, because this theory of RICO liability falls short for an

                                                 -4-
No. 10-5464
Bushnell v. Bedford County

independent reason. Even if violations of § 39-16-402 could be RICO predicate offenses, Bushnell

fails to raise a genuine issue of material fact over whether Brown engaged in a “pattern of

racketeering activity.” A pattern requires at least two RICO predicate acts. Sedima, 473 U.S. at 496

n.14; H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 236–37 (1989). Yet, on this record, there is at

most evidence that Brown committed one RICO predicate offense: that a police officer improperly

steered a customer to Ray’s Body Shop on May 18, 2008. All of the other allegations in Bushnell’s

affidavit concern Beeches Body Shop, not Ray’s, and Bushnell concedes that “Brown cannot be held

accountable for the violations committed by his former employer . . . Mr. Beech.” Bushnell Br. at

11. The district court properly rejected the RICO claim against Brown as a matter of law.


       Sherman Act. Bushnell adds that Brown’s conduct violated the Sherman Antitrust Act.

Although his brief fails to invoke any one provision of the Sherman Act, his claim most naturally

arises under section 1, as it involves no discussion of market power or monopolization. Section 1

outlaws “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in restraint

of trade or commerce among the several States, or with foreign nations.” 15 U.S.C. § 1. Because

Bushnell does not allege the kind of anticompetitive practice that amounts to a per se violation of

the Sherman Act, such as price fixing or an output limitation, the rule of reason applies. Leegin

Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 885–86 (2007). That requires us to

consider “all of the circumstances of a case” to determine “whether a restrictive practice should be

prohibited as imposing an unreasonable restraint on competition.” Cont’l T.V., Inc. v. GTE Sylvania,

Inc., 433 U.S. 36, 49 (1977).


                                                -5-
No. 10-5464
Bushnell v. Bedford County

        A dearth of facts also undoes this claim. The record lacks any indication that Brown caused

an anticompetitive impact in the market for towing, wrecking or auto-body services in the relevant

geographic market, whether defined as Shelbyville, Bedford County or Middle Tennessee.

Bushnell’s affidavit asserts a few facts that, if true, would be relevant to a rule-of-reason analysis:

that there are “approximately seven” towing companies in Shelbyville, two auto-body shops and two

more auto-body shops that have recently closed “due to financial problems,” R.28 at ¶ 1, and that

all such companies “depend greatly upon business which [they] received from calls to accident

scenes” by local law enforcement officers, id. at ¶ 2. But there is no evidence about the impact of

the quid pro quo scheme, let alone the small part of it attributed to Brown, on market conditions.

Whether in the form of market studies, business records, even affidavits from owners of auto-body

shops claiming that their financial difficulties stemmed in part from a decline in dispatcher referrals,

such evidence might bolster a Sherman Act rule-of-reason claim. In the absence of such evidence,

however, no reasonable jury could find Brown liable.


        Tortious Interference with a Prospective Business Advantage. To establish this claim under

Tennessee law, a plaintiff must show:


        (1) an existing business relationship with specific third parties or a prospective
        relationship with an identifiable class of third persons; (2) the defendant’s knowledge
        of that relationship and not a mere awareness of the plaintiff’s business dealings with
        others in general; (3) the defendant’s intent to cause the breach or termination of the
        business relationship; (4) the defendant’s improper motive or improper means; and
        finally, (5) damages resulting from the tortious interference.




                                                 -6-
No. 10-5464
Bushnell v. Bedford County

Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002) (emphasis and footnotes

omitted). This claim, too, founders on a shortage of evidence. Bushnell’s affidavit, the only relevant

evidence before us, contains just two allegations about Brown. It says that Brown has continued the

“very profitable” quid pro quo arrangement initiated by Beeches. R.28 at ¶ 3. And it says that on

May 18, 2008, a police officer improperly steered a motorist to Ray’s Paint and Body Shop, even

though it was not the next company on the rotation schedule and the motorist did not request Ray’s.

It would require considerable imagination and speculation—far more than we permit juries to use

to grant relief—to infer from these two allegations that Brown improperly deprived Bushnell of any

business opportunity. The allegations say nothing about Brown’s knowledge of Bushnell’s business,

about his intent to interfere with it or about whether the improper referral even affected Bushnell’s

business. To withstand a motion for summary judgment, a party “must set forth specific facts

showing that there is a genuine issue for trial,” and the evidence must be “significantly probative,”

not just “merely colorable.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Even

if Bushnell’s more elaborate allegations against Beeches and the city and county suffice to clear this

bar, that would not change things as to Brown, as Bushnell disclaims that Brown’s business can be

held liable as a successor entity to Beeches. On this record, no reasonable Tennessee jury could hold

Brown liable for tortious interference.


                                                 III.


       For these reasons, we affirm.



                                                -7-